Citation Nr: 0000745	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-00 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's brother



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to January 
1972.  The veteran died on June [redacted], 1994.  The appellant 
is his widow.  This appeal arises from the July 1994 rating 
decision of the Atlanta, Georgia regional office (RO) that 
denied service connection for the cause of the veteran's 
death.  The appellant was mailed notice of the decision in 
September 1994.  A Notice of Disagreement was filed in 
September 1994 and a Statement of the Case was issued in 
November 1994.  A substantive appeal was filed in December 
1994 with a request for a hearing at the RO before a Member 
of the Board. 

In November 1994, the appellant requested a hearing at the RO 
before a local hearing officer.  In April 1995, the above-
mentioned RO hearing was held.

On October 22, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

This case was remanded in January 1998 to afford the veteran 
the above-mentioned Board hearing and was thereafter returned 
to the Board.  The case was remanded again in January 1999 
for further development.  The case was thereafter returned to 
the Board.

During the course of this appeal, the appellant has relocated 
to New Jersey, and her claim is now being handled by the 
Newark, New Jersey RO. 


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1994; according to the 
death certificate, the immediate cause of death was septic shock, 
due to or as a consequence of metastatic carcinoid tumor.  
Other significant conditions contributing to death included 
cutanea porphyria tarda. 

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  Evidence submitted by the appellant makes the claim of 
service connection for the cause of death plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that porphyria cutanea tarda, which 
contributed to the veteran's death, was a result of the 
veteran's exposure to herbicide agents in Vietnam. 

Under the applicable criteria, service connection may be 
granted for a disability incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  The applicable criteria pertaining 
to service connection for the cause of death include the 
following:  

(a)	General.  The death of a veteran 
will be considered as having been due to 
a service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports. 
(b)	Principal cause of death.  The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 
(c)	Contributory cause of death. 
(1)	Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection. 
(2)	Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions. 
(3)	Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed. 
(4)	There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §  3.312 (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Thus, 
the threshold question to be addressed in this case is 
whether the appellant has presented evidence of a well-
grounded claim.  If she has not presented a well-grounded 
claim, her appeal must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist her further 
in the development of her claim, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Regarding claims for 
service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40 (1996)

The appellant has argued that the veteran's exposure to Agent 
Orange during service caused the porphyria cutanea tarda that 
contributed to the veteran's death.  In that respect, a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1999) will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1999) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(a) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1999).  [Emphasis 
added].  

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; prostate cancer; acute and 
subacute peripheral neuropathy; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (1999).  "For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves with 
two years of the date of onset."  Id.

The diseases listed at 38 C.F.R. § 3.309(e) (1999) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The death certificate indicates that the veteran died on June 
[redacted], 1994.  The immediate cause of death was septic shock, 
due to or as a consequence of metastatic carcinoid tumor.  Other 
significant conditions contributing to death included cutanea 
porphyria tarda.  The record indicates that the veteran has 
had treatment for porphyria cutanea tarda since 1978.  Gary 
W. Hunt, M.D., has noted that the veteran's porphyria cutanea 
tarda was most likely a result of his exposure to toxic 
agents in Vietnam.  Additionally, Herbert M. Fichman, D.O., 
has noted that the veteran's porphyria may be a result of 
being exposed to Agent Orange while in Vietnam.  

In this case, the veteran's private physicians have 
associated the veteran's porphyria cutanea tarda with 
herbicide exposure in service.  Therefore, under the case of 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), a claim for 
direct causation may be considered. 

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the appellant has set forth a 
claim which is plausible.  As the veteran alleged exposure to 
agent orange in service, a contributory cause of death was 
porphyria cutanea tarda, and physicians have linked the 
veteran's porphyria cutanea tarda to exposure to herbicide 
agents in Vietnam, the Board finds that the appellant has 
presented a claim for service connection for the cause of 
death that is well grounded.


ORDER

To the limited extent that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded, the appeal is granted.


REMAND

As the appellant's claim for service connection for the cause 
of the veteran's death has been found to be well grounded, 
the VA has a duty to assist the appellant in the development 
of facts pertaining to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  The duty to 
assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Initially, the RO should attempt to ascertain whether the 
veteran was exposed to herbicide agents in Vietnam.  The 
veteran's service personnel records show that he served in 
Vietnam from August 4, 1969 to January 21, 1971.  His 
principal duty included general clerk and team chief with the 
101st Admin Co, 101st Abn Div (Ambl).  In a November 1993 
statement regarding possible exposure to toxic chemicals, the 
veteran noted that he was stationed in BeinHoa and PhuBai.  
He reported that he had not been in a directly sprayed area 
but was in a recently sprayed area.  

The RO should determine whether any of the areas in which the 
veteran was located were areas where herbicide agents were 
sprayed.  All available information regarding the veteran's 
location in Vietnam, including the veteran's service records, 
should be provided to the U.S. Armed Services Center for 
Research of Unit Records for verification of exposure to 
herbicide agents.  In additionally, the RO should contact the 
Department of the Army regarding the veteran's exposure to 
herbicide agents.  A map regarding the areas where herbicide 
agents were sprayed should be associated with the file.  

Additionally, porphyria cutanea tarda is noted on the 
certificate of death as a contributory cause of the veteran's 
death.  It should be determined the extent that the veteran's 
porphyria cutanea tarda contributed to the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
this regard, treatment records from the year prior to the 
veteran's death should be obtained.  There is an indication 
in the record that the veteran has had treatment for 
porphyria cutanea tarda by Gary W. Hunt, M.D., Herbert M. 
Fichman, D.O.,  Dr. Habib of Underwood Memorial Hospital, Dr. 
Stefy in Mays Landing, New Jersey, the Murfeesboro, Tennessee 
VA Medical Center, and the Philadelphia, Pennsylvania VA 
Medical Center.  Treatment records from these providers and 
facilities should be requested.  VA has a duty to assist the 
veteran in the development of facts pertaining to this claim.  
The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Additionally, Dr. Hunt and Dr. Fichman should be requested to 
provide their rationale for their statements that the 
veteran's porphyria cutanea tarda was associated with Agent 
Orange exposure.

Finally, there is an indication in the record that the 
veteran was in receipt of social security income.  The VA 
must obtain a copy of the Social Security Administration 
(SSA) decision granting benefits to the appellant and the 
medical records upon which it was based.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is being remanded for the following 
actions:

1.  The RO should review the file and 
determine the veteran's exposure to 
herbicide agents in Vietnam.  The 
veteran's location while he was stationed 
in Vietnam should be ascertained and 
compared with a map of the areas of 
Vietnam sprayed with herbicide agents.  
The map should be associated with the 
file.  This information should be 
requested from the U.S. Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia, 
22150, for verification of the 
appellant's location in areas sprayed 
with herbicide agents.  If this facility 
suggests additional avenues of research, 
this should be accomplished, including 
contacting the Department of the Army.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for porphyria 
cutanea tarda in the year prior to his 
death.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained, including 
those from Gary W. Hunt, M.D., Herbert M. 
Fichman, D.O., a Dr. Habib of Underwood 
Memorial Hospital, a Dr. Stefy in Mays 
Landing, New Jersey, the Murfeesboro, 
Tennessee VAMC, and the Philadelphia, 
Pennsylvania VAMC.  Dr. Hunt and Dr. 
Fichman should be requested to provide 
supporting medical records and rationale, 
including authority and investigation, 
for their statements connecting the 
veteran's porphyria cutanea tarda with 
Agent Orange exposure.

3.  The administrative decision and any 
underlying medical records pertaining to 
the veteran's award of Social Security 
benefits should be obtained from the 
Social Security Administration.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  After the requested development has 
been completed, the RO should again 
review the appellant's claim of service 
connection for the cause of the veteran's 
death.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative, if applicable, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

